. Josephine Mancuso brought this action originally in the Cuyahoga Common Pleas against the Cleveland Railway Company and the New York, Chicago, & St. Louis Railroad Company for damages arising from personal injuries while a passenger on a street car belonging to the defendant company.
It appears that the conductor of the street car did not leave the car to see if the tracks of the railroad company were clear and that *573upon an approach of the train belonging to the Railroad Co. the gates were not lowered; and that the train very narrowly escaped colliding with the street car while crowing the tracks of the Railroad Company. The passengers on the street car concerning the possibility of an accident precipitated a panic and thereby trampled and injured Mancuso.
Attorneys — Nicola \ & Horn for Mancuso; Tolies, Hogsett, Ginn & Morley, & Squires, Sanders & Dempsey, for Railway Co. et; all of Cleveland.
The judgment of the Common Pleas in favor of companies upon a motion for a .directed verdict was rendered upon the theory that any negligence of either company was not the proximate cause of the inj'^fy. This judgment was affirmed by the Court of Appeals.
Mancuso in the Supreme Court contends:
1. That the question of whether or not the negligence was the proximate cause of the injury was for the jury to determine.
2. That the negligence of the companies was the proximate cause of the injury.
3. That the doctrine of the famous ancient Squib case applies.